Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-19 are currently pending and presented for examination on the merits.
Applicant’s Amendment filed on June 23, 2020 has been received and entered into the present application.
Applicant’s arguments, filed June 23, 2020, have fully considered. Objection of claim 1 has been overcome and rejection of claim 2 under 35 U.S.C. § 112(b) has been overcome. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-2 have been amended.
Claims 16-19 are new.
Claims 14-15 are withdrawn.
Claims 1-13 and 16-19 are under examination in the instant office action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 4, 2021 has been received and considered. 
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taranta et al. (WO2009/019299 A2).
Taranta et al. teaches an aqueous microemulsion comprising (a) at least one organic insecticide compound I having a water solubility of not more than 5 g/l at 298 K and 1013 mbar; (b) at least one polar organic solvent; (c) at least one alcohol having from 6 to 8 carbons; (d) at least one surfactant selected from anionic surfactants and non-ionic surfactants (e) at least one non-polar organic solvent and water [p.3, ln 20-34]. The microemulsions will usually be an oil-in-water emulsions, i.e. water forms the continuous phase, while the solvent and organic pesticide is disperse phase [p.4, ln 25-28]. The at least one alcohol include aromatic-aliphatic hydrocarbons, 1-hexanol, benzyl alcohol, 1-octanol and hexylene glycol [p.7, ln 1-40; addresses claims 1-2 and 16]. The amount of the at least one alcohol general depends on the amount of organic insecticide [p.7, 35-40]. The weight ratio of alcohol to organic insecticide is from 0.5:1 to 6-C22- alkylglucosides [p.9, ln 28; addresses claims 1, 3 and 16-17]. The non-ionic surfactant can selected from Soprophor® (Polyaryl-phenyl ether phosphate) and Pluronic (polyalkylene oxide block copolymers) [p.12, ln 16-32; addressed claims 1, 4-5, 16 and 18-19]. The non-polar solvents include Solvesso® and aromatic® [p.13, ln 14-16; addressed claims 1, 7-8 and 16]. The organic insecticides includes tefluthrin [p.14, ln 29 and addressed claim 1 and 16]. The amount of insecticide compound I is usually in the range from 0.0001 to 20% by weight, frequently in the range from 0.01 to 10% by weight, in particular from 0.1 to 8% by weight and more preferably from 0.5 to 5% by weight, based on the total weight of the micro emulsion [p.14, ln 15-19]. The amount of the at least one non-polar organic solvent (e) in the microemulsion formulation according to the invention generally depends on the amount of organic insecticide compound I. In general, the weight ratio of the non-polar organic solvent(s) (e) to the organic insecticide compound I is from 0.5: 1 to 100: 1, preferably from 1: 1 to 50: 1, in particular from 1.5: 1 to 10: 1. The total amount of the non-polar solvent(s) (e) will be generally in the range of 1 to 50% by weight, in particular from 5 to 40% by weight and more preferably from 10 to 30% by weight, based on the total weight of the formulation [p.13 ln 21-29].  The total amount of polar organic solvent(s) will be generally in the range of 0.1 to 40 % by weight, preferably 1 to 30% by weight, in particular from 2 to 25% by weight and more preferably from 5 to 20% by weight, based on the total weight of the formulation [p. ln 10-15].
Taranta et al. does not explicitly teach component (v) in the emulsifiable concentrate composition is from 4 to 6 weight % and from 2 to 10 weight % [claims 9-10], ii) the solvent for dissolving tefluthrin is a mixture of aromatic hydrocarbons [claim 8], the combined  weight % of components (i) and (ii) in the emulsifiable concentrate composition is from 60 to 80 weight % and from 65% to 75 weight % [claims 11-12], and the weight % of components (i) to (v) in the 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a single-phase emulsifiable concentrate composition, comprising (i) pesticides tefluthrin; (ii) a solvent for dissolving tefluthrin; (iii) water soluble emulsifying surfactant system enabling an oil-in-water emulsion to be formed when the emulsifiable concentrate composition is diluted with an aqueous solution; (iv) a non-aqueous polar solvent for diluting  the water-soluble emulsifying surfactant system and (v) a C2-C10 monohydric alcohol to provide physical compatibility between (a) hydrophobic component (ii) and (b) hydrophilic components (iii) and (iv) because Taranta et al. taught an emulsifiable composition comprising  (a) at least one organic insecticide (tefluthrin); (b) at least one polar organic solvent  (benzyl alcohol, hexylene glycol); (c) at least one alcohol having from 6 to 8 carbons (1-octanol); (d) at least one surfactant selected from anionic surfactants and non-ionic surfactants (Pluronic,) (e) at least one non-polar organic solvent (Solvesso or Aromatic) and water. Motivation would have resulted from Taranta et al. since it discloses an emulsifiable composition comprising all the instantly claimed components.
In regards to the limitation wherein component (v) in the emulsifiable concentrate composition is from 4 to 6 weight % and from 2 to 10 weight % as recited in claims 9-10. Taranta et al. taught that the alcohol components can be present in the range of 1 to 40% by weight. Motivation to use the amounts taught by Taranta et al. would have resulted from the fact that those amounts can be incorporate in an emulsifiable composition comprising tefluthrin. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the limitation wherein the combined weight % of components (i) and (ii) in the emulsifiable concentrate composition is from 60 to 80 weight % and from 65% to 75 weight et al. taught that the weight ratio of the non-polar organic solvent(s) (e) to the organic insecticide compound I is from 0.5 : 1 to 100 : 1, preferably from 1 : 1 to 50 : 1, in particular from 1.5 : 1 to 10 : 1. Motivation to use the ratio of non-polar solvent to organic insecticide would have resulted from the fact that Taranta et al. taught an emulsifiable composition comprising the instantly claimed components. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the limitation wherein the weight % of components (i) to (v) in the emulsifiable  concentrate composition are (i) 20-30 weight% tefluthrin, (ii) 40-50% weight % solvent to dissolve tefluthrin, (iii) 15-25 weight % water-soluble emulsifying surfactant, (iv) 2-15 weight% non-aqueous polar solvent and (v) 2-10 weight% C2-C10-monohydric alcohol as recited as claim 13. Taranta et al. taught an emulsifiable composition comprising tefluthrin in an amount range from 0.0001 to 20% by weight, non-polar solvent in an amount of 1 to 50% by weight, polar solvent in an amount of 0.1 to 40 % by weight and alcohol in an amount of 1 to 40% by weight. Thus, motivation to use the instantly claimed amount ranges would have resulted from Taranta et al. since it taught the instantly claimed components in a tefluthrin emulsifiable composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
 In regards to the limitations wherein (ii) the solvent for dissolving tefluthrin is a mixture of aromatic hydrocarbons as recited in claim 8. Taranta et al. taught an emulsifiable composition comprising tefluthrin in combination with at least one non-polar solvent. Motivation to include a  mixture of aromatic solvents would have resulted from Taranta et al. since taught a emulsifiable composition comprising at least one non-polar solvent such as Solvesso and aromatic et al. of at least one non-polar solvent is interpreted as more than one solvent can be included in the emulsifiable composition. 
In regard to the limitation wherein (iii) a water-soluble emulsifying surfactant system enabling an oil in water emulsion to be formed when the emulsifiable concentrate composition is diluted with an aqueous solution as recited in claim 1. Taranta et al. taught an emulsifiable composition comprising (a) at least one organic insecticide (tefluthrin); (b) at least one polar organic solvent (benzyl alcohol, hexylene glycol); (c) at least one alcohol having from 6 to 8 carbons (1-octanol); (d) at least one surfactant selected from anionic surfactants and non-ionic surfactants (Pluronic,) (e) at least one non-polar organic solvent (Solvesso or Aromatic) and water. Thus, since Taranta et al. includes a water soluble solvent into the composition it would have been understood that the same properties of forming an oil-in-water composition. In addition, Taranta et al. taught that the composition are in the form of an oil-in-water emulsion. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Taranta et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Claims 6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taranta et al. (WO2009/019299 A2) as applied to claims 1 above, and further in view of Pirotte et al. (WO 2009/103725 A2) and translation from Espacenet.
Taranta et al. is relied for the reasons set forth above.
Taranta et al. does not explicitly teach wherein (iv) the non-aqueous polar solvent is selected from propylene glycol, dipropylene glycol and dipropylene mono-methyl glycol ether, or a mixture thereof [claims 6 and 16].
Pirotte et al. teaches a concentrated composition of pyrethroid or pyrethin wherein the pyrethroid is tefluthrin [see translation p. 3, para. 3]. The composition further comprises of ionic et al. includes Solvesso and aromatic hydrocarbons [p.9, para.3].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to use propylene glycol into the emulsifiable composition of Taranta et al. because Taranta et al. taught an emulsifiable composition comprising tefluthrin, Solvesso, 1-octanol, a water soluble emulsifying solvent (Pluronic, Soprophor and alkyl polyglycoside surfactant),  hexylene glycol (non-aqueous polar solvent) and Pirotte et al. taught a pesticide composition comprising tefluthrin, Solvesso and propylene glycol. Further, motivation to try a different non-aqueous polar solvent would have resulted from Taranta et al. since it taught that different types of non-polar solvents can be included in a tefluthrin composition.
In regard to the limitation wherein (iii) a water-soluble emulsifying surfactant system enabling an oil in water emulsion to be formed when the emulsifiable concentrate composition is diluted with an aqueous solution as recited in claim 16. Taranta et al. taught an emulsifiable composition comprising (a) at least one organic insecticide (tefluthrin); (b) at least one polar organic solvent (benzyl alcohol, hexylene glycol); (c) at least one alcohol having from 6 to 8 carbons (1-octanol); (d) at least one surfactant selected from anionic surfactants and non-ionic surfactants (Pluronic,) (e) at least one non-polar organic solvent (Solvesso or Aromatic) and water. Thus, since Taranta et al. includes a water soluble solvent into the composition it would have been understood that the same properties of forming an oil-in-water composition. In addition, Taranta et al. taught that the composition are in the form of an oil-in-water emulsion. 

It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Taranta et al. in view of Pirotte et al. and arrived at the claimed invention with reasonable expectation of success. prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Response to Arguments
Applicant's arguments filed June 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues that: 
(1) The office has not provided a complete translation of Pirotte. The examiner thanks Applicant for providing a translation of the claims. 
(2) Taranta does not render the single-phase emulsifiable concentrate compositions of claims 1 and 16 and the claims dependent thereon obvious. Taranta disclose aqueous microemulsions containing one or more organic insecticides. The claimed single-phase emulsifiable concentrate compositions are “a single-phase homogenous solution at room temperature” in which cannot be present as discrete phase. The single-phase emulsifiable concentrates of the claimed invention are different from the microemulsions disclosed in Taranta. 
Taranta discloses that the insecticides may be pyrethroid compound P and provides an extensive list of suitable compounds, which includes tefluthrin. The skilled artisan would recognize that this disclosure encompasses millions of possible formulation. Taranta would not motivate the skilled artisan to use tefluthrin as the insecticide and then generate the compositions of the claimed invention. The skilled artisan would not be motivated to do because Taranta discloses multi-phases systems without providing any teaching or suggestion that it is multiphase system can be modified into single phase systems as required by the claimed invention. 
(3) Taranta in view of Pirotte is insufficient to render obvious the single-phase emulsifiable concentrate composition of claim 6 obvious.

Examiner’s Response:
The examiner has consider Applicant’s arguments but finds them not persuasive at the present time. Taranta et al. taught an emulsifiable composition comprising tefluthrin, Solvesso, 1-octanol, a water soluble emulsifying solvent (Pluronic, Soprophor and alkyl polyglycoside surfactant), hexylene glycol (non-aqueous polar solvent) and Pirotte et al. taught a pesticide composition comprising tefluthrin, Solvesso and propylene glycol. Further, motivation to try a different non-aqueous polar solvent would have resulted from Taranta et al. since it taught that different types of non-polar solvents can be included in a tefluthrin composition. Further, Taranta et al. taught that the at least one alcohol include aromatic-aliphatic hydrocarbons, 1-hexanol, benzyl alcohol, 1-octanol and hexylene glycol. Taranta taught a compositions that contains all of the recited elements as claimed and it would have been expected that the same physical properties (single-phase) would have achieved. In addition the preamble of the claim does not provide a structural element to the claim since the prior art of Taranta et al. render obvious the instantly claimed composition. The examiner issued an obviousness rejection and Taranta et al. provides reasonable motivation to arrive at the instantly claimed composition since it recites that the claimed elements which are consider to be suitable to be present in a tefluthrin composition. 
In regards to the argument directed to Taranta discloses that the insecticides may be pyrethroid compound P and provides an extensive list of suitable compounds, which includes tefluthrin. The skilled artisan would recognize that this disclosure encompasses millions of possible formulation. Taranta would not motivate the skilled artisan to use tefluthrin as the insecticide and then generate the compositions of the claimed invention. Taranta et al. discloses in claim 2 that tefluthrin is a suitable pyrethroid. The list of pyrethroid compounds claimed in claim 1 is a small list and thus, the skilled artisan would have found instruction and motivation to combine tefluthrin with the instantly claimed solvent system.
2-C10 monohydric alcohol. Taranta discloses a composition that meets all the structural limitations as claimed and thus it would have been expected to be able to form a single-phase. The reason Taranta discloses multi-phase compositions is because it includes water and thus, it would form an oil in water emulsion. Applicant claims are intended to form the same type of emulsion since it explicitly discloses that a water-soluble emulsifying surfactant system enabling an oil in water emulsion to form when the emulsifiable concentrate composition is diluted with an aqueous solution. Further, Applicant claims can include additional components and elements since the transitional language does not limit the claim components. 
In regards to the argument Taranta in view of Pirotte is insufficient to render obvious the single-phase emulsifiable concentrate composition of claim 6 obvious. Pirotte et al. taught a pesticide composition comprising tefluthrin, Solvesso and propylene glycol. Further, motivation to try a different non-aqueous polar solvent would have resulted from Taranta et al. since it taught that different types of non-polar solvents can be included in a tefluthrin composition. In addition the prior art of Taranta discloses a composition that contains a pyrethroid component and the instantly claimed solvent system. 
Conclusion
Rejection of claims 1-13 and 16-19 is proper.
No claims are allowed.
Claim 14-15 are withdrawn.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627